EX‑35.1 (logo) WELLS FARGO Commercial Mortgage Servicing D1050-084, 8th Floor 401 South Tryon St. Charlotte, NC 28202 1-800-326-1334 ANNUAL STATEMENT OF COMPLIANCE Reference is hereby made to that certain Pooling and Servicing Agreement dated as of May 1, 2013, by and among GS Mortgage Securities Corporation II, as Depositor, Wells Fargo Bank, National Association, as Master Servicer and Certificate Administrator, Rialto Capital Advisors, LLC, as Special Servicer, Situs Holdings, LLC, as Operating Advisor and Deutsche Bank Trust Company Americas as Trustee, with respect to Commercial Mortgage Pass-Through GSMS Certificates Series 2013-GCJ12 (the "Agreement"). Capitalized terms used herein not otherwise defined shall have the meanings assigned in the Agreement. Pursuant to Section 10.07 of this Agreement, I, Daniel Bober, Executive Vice President of Commercial Mortgage Services do hereby certify that: 1.
